United States Court of Appeals
                                                                                        Fifth Circuit
                                                                                      F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                       August 5, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________                            Charles R. Fulbruge III
                                                                                          Clerk
                                      No. 04-51381
                                 _____________________

UNITED STATES OF AMERICA

                        Plaintiff - Appellee
                          v.
AGUSTIN ORTIZ-DE LA FUENTE
                        Defendant - Appellant



                           ---------------------
           Appeal from the United States District Court for the
                    Western District of Texas, Del Rio
                           ---------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:1


       IT IS ORDERED that appellee’s unopposed motion to vacate

sentence is GRANTED.



       IT IS FURTHER ORDERED that appellee’s unopposed motion to

remand to district court for resentencing in light of the Supreme

Court’s recent opinion in US v. Booker and this Court’s opinion

in US v. Mares is GRANTED.



       1
        Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5th Cir. R.
47.5.4.
     IT IS FURTHER ORDERED that appellee’s unopposed alternative

motion to extend time to file appellee’s brief 14 days from the

Court’s denial of appellee’s motion to vacate and remand is MOOT.